Case 9:19-bk-10449-DS   Doc 198 Filed 03/10/20 Entered 03/10/20 10:29:14   Desc
                         Main Document     Page 1 of 7
Case 9:19-bk-10449-DS   Doc 198 Filed 03/10/20 Entered 03/10/20 10:29:14   Desc
                         Main Document     Page 2 of 7
Case 9:19-bk-10449-DS   Doc 198 Filed 03/10/20 Entered 03/10/20 10:29:14   Desc
                         Main Document     Page 3 of 7
        Case 9:19-bk-10449-DS                     Doc 198 Filed 03/10/20 Entered 03/10/20 10:29:14                                      Desc
                                                   Main Document     Page 4 of 7



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

 A true and correct copy of the foregoing document entitled STATEMENT OF DISINTERESTEDNESS FOR
 EMPLOYMENT OF PROFESSIONAL PERSON UNDER FRBP 2014 will be served or was served (a) on the judge in
 chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
03/10/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 03/10/2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.


Honorable Deborah Saltzman                                                 Debtor:
United States Bankruptcy Court                                             Farshad Harandi
255 E. Temple Street, Suite 1634                                           26060 Pacific Coast Highway
Los Angeles, CA 90012                                                      Malibu, CA 90265


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                 I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 03/10/2020                    Joan J. Fidelson                                                 /s/ Joan J. Fidelson
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 9:19-bk-10449-DS                     Doc 198 Filed 03/10/20 Entered 03/10/20 10:29:14                                      Desc
                                                   Main Document     Page 5 of 7



ECF Service List:

       Brian D Fittipaldi brian.fittipaldi@usdoj.gov
       Merdaud Jafarnia bknotice@mccarthyholthus.com, mjafarnia@ecf.inforuptcy.com
       Nancy L Lee bknotice@mccarthyholthus.com, nlee@ecf.courtdrive.com
       Randall P Mroczynski randym@cookseylaw.com
       Valerie Smith claims@recoverycorp.com
       Nichlas P Spallas bknotices@spallasjones.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
       United States Trustee (ND) ustpregion16.nd.ecf@usdoj.gov
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Brandon Winston brandonjwinston@gmail.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 9:19-bk-10449-DS         Doc 198 Filed 03/10/20 Entered 03/10/20 10:29:14       Desc
                               Main Document     Page 6 of 7


                                        Service List


Capital One                                      Freedom Road Financial
PO Box 30285                                     Evergreen Bank Group
Salt Lake City, UT 84130                         1515 West 22nd Street, Suite 100W
                                                 Oak Brook, IL 60523

Capital One Bank, N.A.
4851 Cox Road                                    Freedom Road Financial
Glen Allen, VA 23060                             10509 Professional Circle
                                                 Suite 202
                                                 Reno, NV 89521
Chase
270 Park Avenue
New York, NY 10017                               Gerard Powell
                                                 Hacienda Pinilla
                                                 Provincia de Guanacaste
Credit One                                       Playa Avellana, Costa Rica
PO Box 98873
Las Vegas, NV 89193
                                                 Internal Revenue Service
                                                 PO Box 7346
Credit One Bank, NA                              Philadelphia, PA 19101-7346
6801 South Cimarron Road
Las Vegas, NV 89119
                                                 Jack Guy
                                                 26060 Pacific Coast Highway #1
Credit One Corporation                           Malibu, CA 90265
Credit One
1551 N. Tustin Ste. 1020
Santa Ana, CA 92705                              JP Morgan Chase & Co.
                                                 1111 Polaris Parkway
                                                 Columbus, OH 43240
Credit One Corporation
Credit One
2333 N. Broadway Ste. 400                        JP Morgan Chase Bank USA, NA
Santa Ana, CA 92706                              c/o JaVonne M. Phillips
                                                 411 Ivy Street
                                                 San Diego, CA 92101
CT Corporation System
JP Morgan Chase Bank
111 Eighth Ave., 13th Floor                      JP Morgan Chase Bank USA, NA
New York, NY 10011                               201 North Walnut Street
                                                 Wilmington, DE 19801

Franchise Tax Board
PO Box 2952                                      Mercedes Benz Financial
Sacramento, CA 95812                             PO Box 5209
                                                 Carol Stream, IL 60197

Franchise Tax Board
PO Box 942840                                    Pouneh Harandy
Sacramento, CA 94240                             429 18th Streeet
                                                 Santa Monica, CA 90402
Case 9:19-bk-10449-DS           Doc 198 Filed 03/10/20 Entered 03/10/20 10:29:14   Desc
                                 Main Document     Page 7 of 7


Ardalan Samandari
1429 Westwood Blvd.
Los Angeles, CA 90024-4911

Elizabeth Ann Harandi
26060 Pacific Coast Highway, #3
Malibu, CA 90265

Julie M. Haroutunian, CPA, AAC
10370 Commerce Center Drive
Suite 100
Rancho Cucamonga, CA 91730

Latanya Sewell, Esq.
Law Offices of Latanya Sewell
12121 Wilshire Blvd., #501
Los Angeles, CA 90025

Scott Decker
400 W. Ventura Blvd. Ste. 245
Camarillo, CA 93010

Valerian Financial Group, LLC
Haig Keledjian
PO Box 1020
South Pasadena, CA 91031

County Assessor
County Government Center, Room 100
San Luis Obispo, CA 93408-0001

County Tax Collector
P.O. Box 357
Santa Barbara, CA 93102-0357

Securities & Exchange Commission
444 South Flower St., Suite 900
Los Angeles, CA 90071-2934

JPMorgan Chase Bank, National Association
c/o Chase Records Center
Attn: Correspondence Mail
Mail Code LA4-5555
700 Kansas Lane
Monroe LA 71203-4774
